GARRISON, Judge.
This is an appeal from a judgment of the district court, finding in favor of defendant and dismissing the plaintiff’s and interve-nor’s claims. On September 3, 1975, Randy Salez filed this action, seeking damages in the amount of $30,000.00, for injuries sustained by him on September 3, 1974, when he allegedly was hit by a bus owned by the defendant and driven by defendant’s employee. On February 18, 1976, Kathleen Hernandez Salez intervened, seeking to recover a community property interest in any judgment rendered in plaintiff’s behalf.
After a full trial on the merits, the district court issued the following reasons for judgment:
“The issue presented in this suit is, did the Plaintiff sustain an accident with the New Orleans Public Service, Inc., bus on or about September 3, 1974?
This Court concludes from all of the credible evidence that the Plaintiff Randy Salez did not sustain an accident with the Defendant bus as it passed him on Tulane Avenue.
The Court evaluated the testimony, behavior and demeanor of the Plaintiff and his witness as well as his medical record and the testimony of the defense witnesses and concludes that the Plaintiff was not struck by the passing bus. Although, he did receive some injuries, the Court feels that these injuries were not serious nor caused by the accident upon which this suit is based.”
This court’s independent review of the evidence and testimony presented convinces us that the trial judge was not manifestly erroneous in his factual determination that the accident complained of had never occurred. We will, therefore, uphold the trial judge’s determination of the credibility of the witnesses. Arceneaux v. Domingue, 365 So.2d 1330 (La.App.1978).
*896For the reasons discussed, the judgment of the trial court is affirmed. Costs to be borne by appellant.

AFFIRMED.